BOYD, Justice,
concurring in part and dissenting in' part.
I concur with the majority opinion that respondent should be disbarred from the practice of law in Florida. The Integration Rule of The Florida Bar, article XI, Rule 11.10(5) provides that an order of disbarment excludes a member from applying for readmission for three years “or such longer period as the Court might determine in the *809disbarment order.” Therefore it is within’, the Court’s power to disbar the respondent for ten years. However, it has traditionally. been our practice to follow the general three-year guideline set out in the Integration Rule. Since the respondent has not' filed a petition for review of the referee’s recommendations, I would direct the parties to file briefs addressed to the question of whether disbarment for a minimum of ten years is appropriate in this case. See Fla.Bar Integr.Rule, art. XI, Rule 11.-09(3)(f).
SHAW, J., concurs.